DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 6, 13, 18 are objected to because of the following informalities:  recitation of “custom” without defining what custom must be is indefinite as the metes and bounds cannot be objectively determined. Rather than in definite the recitation is taken broadly.  Appropriate correction is required.
  recitation of heavy-gauge metal components is relative terminology and is indefinite. rather than indefinite, the recitation is taken broadly until otherwise positively recited by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 14 (2-9, 11-13, and 15-20 by their dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Regarding claims 1, 10, and 14, recitation of "may be" is indefinite, because it is susceptible to more than one plausible construction.  It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 14-17,19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent et al. (US 3,768,284).
.
Regarding claim 1, Kent et al discloses A controlled access door barricade system for retrofit use with an existing doorframe and associated door for securing an associated room, comprising: 
a pair of respective bolts (14; Kent et al.) with respective threaded ends on one end thereof and bolt heads on respective opposite ends thereof, for mounting through one of an existing doorframes (F; Kent et al.) and its associated door (D, Fig. 1; Kent et al.); 
an interior plate (60; Kent et al.) received on a side of the associated door interior to the associated room, with said bolts passed therethrough with said bolt heads to the interior side of the associated door; 
an exterior plate (10; Kent et al.) received on a side of the associated door exterior to the associated room, with said bolts passed therethrough with said bolt threaded ends to the exterior side of the associated door; 
a pair of nuts (28; Kent et al.) receivable on said bolt threaded ends for securing said bolts and said interior and exterior plates relative to the doorframe and associated door whenever said nuts are tightened on said bolt threaded ends; 
a channel (within C; Kent et al.) at least partially formed by said interior plate for receipt of a manually removable door block member; and 
a door block member (33; Kent et al.) removably receivable in said channel by a user situated on the interior side of the associated door; 
wherein said nuts include custom drive engagement features (fasteners sized and fitted too match mating components of the assembly therefore meet the broad recitation of custom; Kent et al.), for controlled access to the interior of the room through use of a corresponding custom drive head with said bolts even when said door block member is received in said channel, so that the associated room may be secured from inside the room while maintaining controlled access to the room from outside of the room.

Regarding claim 2, Kent et al discloses A controlled access door barricade system as in claim 1, wherein said door block member is sized to extend at least partially across both the existing doorframe (Fig. 5; Kent et al.)  and its associated door whenever received in said channel, for creating an interference block to opening of the associated door.

Regarding claim 3, Kent et al discloses A controlled access door barricade system as in claim 2, wherein said pair of respective bolts are mounted through an existing doorframe (Fig. 5, F; Kent et al.), and the associated door is hinged to pivot in towards the interior of the associated room (Fig.1 hinged side Kent et al.), such that receipt of said door block member in said channel interferes with opening of the associated door in an inward direction.
Note: whether interior or exterior, how the apparatus is placed as intended use. Intended use recitation can be given little to no patentable weight.

Regarding claim 4, Kent et al discloses A controlled access door barricade system as in claim 2, wherein said pair of respective bolts are mounted through the associated door, and the associated door is hinged to pivot out towards the exterior of the associated room ( c. 1, l. 59 also be applied to outside opening as well as sliding doors; Kent et al.), such that receipt of said door block member in said channel interferes with opening of the associated door in an outward direction.
Note: whether interior or exterior, how the apparatus is placed as intended use. Intended use recitation can be given little to no patentable weight.

Regarding claim 5, Kent et al discloses A controlled access door barricade system as in claim 1, wherein said custom drive engagement features comprise custom-located hole features (Fig. 5 hole shape Conical; Kent et al.) formed in exterior facing portions of the nuts.

Regarding claim 7, Kent et al discloses A controlled access door barricade system as in claim 1, wherein channel is formed at an angle (any angle; Kent et al.) to perpendicular side edges of said door block member, so that said door block member is assisted by gravity (moveable blocking element is affected by gravity; Kent et al.) when fully seated into channel.

Regarding claim 8, Kent et al discloses A controlled access door barricade system as in claim 1, wherein: said interior plate forms rectangular openings (Fig. 5; Kent et al.) for passage and seating of matching portions of said bolt heads to secure said bolts from rotation; and said exterior plate forms countersink openings for receipt of said nuts, to shield (within 20; Kent et al.) said nuts from attack by potential unauthorized intruders.
Regarding claim 9, Kent et al discloses A controlled access door barricade system as in claim 1, wherein said bolts, said plates, and said nuts comprise heavy-gauge metal (c.3, l.38 metallic; Kent et al.)  components.

Regarding claim 14, Kent et al discloses Methodology for retrofit use of a controlled access door barricade system with an existing doorframe and associated door for securing an associated room, comprising: 
providing a pair of respective bolts (14; Kent et al.) with respective threaded ends on one end thereof and bolt heads on respective opposite ends thereof; mounting the pair of respective bolts through one of an existing doorframe (Fig.5; Kent et al. and its associated door; providing an interior plate received on a side of the associated door interior to the associated room, with said bolts passed therethrough with said bolt heads to the interior side of the associated door, with said a channel (within C; Kent et al.) at least partially formed by said interior plate for receipt of a manually removable door block member; providing an exterior plate received on a side of the associated door exterior to the associated room, with said bolts passed therethrough with said bolt threaded ends to the exterior side of the associated door; threading a pair of nuts on said bolt threaded ends for securing said bolts and said interior and exterior plates relative to the doorframe and associated door by tightening said nuts on said bolt threaded ends, wherein said nuts include custom drive engagement features, for controlled access to the interior of the room through use of a corresponding custom drive head with said bolts even when said door block member is received in said channel; and selectively removably receiving a door block member in said channel by a user situated on the interior side of the associated door, so that the associated room may be selectively secured from inside the room while maintaining controlled access to the room from outside of the room.
Regarding claim 15, Kent et al discloses Methodology as in claim 14, wherein: said door block member (33; Kent et al.)  is sized when received in said channel to extend at least partially across both the existing doorframe and its associated door for creating an interference block to opening of the associated door; and said bolts, said plates, and said nuts comprise heavy-gauge (relative term, taken broadly) metal (c.3, l.38 metallic; Kent et al.)  components.

Regarding claim 16, Kent et al discloses Methodology as in claim 15, further including mounting said pair of respective bolts through an existing doorframe, and wherein the associated door is hinged to pivot in towards the interior (Fig.1 hinged side Kent et al.) of the associated room, such that receipt of said door block member in said channel interferes with opening of the associated door in an inward direction.

Regarding claim 17, Kent et al discloses Methodology as in claim 15, further including mounting said pair of respective bolts through the associated door, and wherein the associated door is hinged to pivot out towards the exterior (c.1, l.59 also be applied to outside opening as well as sliding doors; Kent et al.) of the associated room, such that receipt of said door block member in said channel interferes with opening of the associated door in an outward direction.

Regarding claim 19, Kent et al discloses Methodology as in 14, wherein said channel is formed at an angle to perpendicular side edges of said door block member, so that said door block member is assisted by gravity when fully seated into channel.

Regarding claim 20, Kent et al discloses Methodology as in claim 14, wherein: said interior plate forms rectangular openings (Fig. 5, rectangular slots taught c.3’l.48-49; Kent et al.) for passage and seating of matching portions of said bolt heads to secure said bolts from rotation; and said exterior plate forms countersink openings (Fig. 5; Kent et al.) for receipt of said nuts, to shield said nuts from attack by potential unauthorized intruders.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 10-13 and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kent et al. (US 3,768,284) in view of Cordova et al. (US 2014/0165368).  

Regarding claim 6; Kent et al. discloses A controlled access door barricade system as in claim 5, 
Kent et al. does not disclose: custom drive head with custom drive head pin features which correspond with the custom-located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal therefrom, so that said controlled access door barricade system is hardened against forced entry by an unauthorized person outside the secured associated room who does not have the corresponding custom drive head for said nuts with custom drive engagement features.
Cordova et al. teaches hole in locking collar and spanner for the purpose of increasing security of an assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kent et al. with custom drive head with custom drive head pin features which correspond with the custom-located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal therefrom, so that said controlled access door barricade system is hardened against forced entry by an unauthorized person outside the secured associated room who does not have the corresponding custom drive head for said nuts with custom drive engagement features.
 as taught by Cordova et al. for the expected benefit of increased difficulty in disassembly.  

    PNG
    media_image1.png
    832
    605
    media_image1.png
    Greyscale

Figure taken from Cordova et al. (US 2014/0165368)


Regarding claim 10, the combination makes obvious A retrofit barricade system for an existing doorframe and associated door for securing an associated room, comprising: 
a pair of respective bolts (14; Kent et al.) with respective threaded ends on one end thereof and bolt heads on respective opposite ends thereof, for mounting through an existing doorframe (D; Kent et al.); respective interior and exterior plates received on opposite sides of the doorframe (F; Kent et al.), with said bolts passed therethrough with said bolt heads to the interior side of the associated room; 
a pair of nuts (28; Kent et al.)  receivable on said bolt threaded ends for securing said bolts and said interior and exterior plates relative to the doorframe whenever said nuts are tightened on said bolt threaded ends; 
a channel (within C; Kent et al.) at least partially formed by said interior plate for receipt of a manually removable door block member; and a door block member removably receivable in said channel by a user situated on the interior side of the associated door; wherein said nuts include custom (fasteners sized and fitted too match mating components of the assembly therefore meet the broad recitation of custom; Kent et al.) drive engagement features, for controlled access to the interior of the room through use of a corresponding custom drive head with said bolts even when said door block member is received in said channel, so that the associated room may be secured from inside the room while maintaining controlled access to the room from outside of the room; said bolts, said plates, and said nuts comprise heavy-duty (taken as “any as the term is relative) components; and said door block member is sized to extend at least partially across both the existing doorframe and its associated door whenever received in said channel, for creating an interference block to opening of the associated door.
Kent et al. discloses the claimed invention except for explicitly discuss the bolts through the frame.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify explicitly discuss the bolts through the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Regarding claim 11,  the combination makes obvious A retrofit barricade system as in claim 10, wherein: said custom drive engagement features comprise custom-located hole features formed in exterior facing portions of said nuts; and said barricade system further comprising a corresponding custom drive head with custom drive head pin features which correspond with the custom-located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal therefrom, so that said retrofit barricade system is hardened against forced entry by an unauthorized person outside the secured associated room who does not have the corresponding custom drive head for said nuts with custom drive engagement features.
Kent et al. does not disclose: comprise custom-located hole features formed in exterior facing portions of said nuts; and said barricade system further comprising a corresponding custom drive head with custom drive head pin features which correspond with the custom-located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal.
Cordova et al. teaches hole in locking collar and spanner for the purpose of increasing security of an assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kent et al. with comprise custom-located hole features formed in exterior facing portions of said nuts; and said barricade system further comprising a corresponding custom drive head with custom drive head pin features which correspond with the custom-located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal as taught by Cordova et al. for the expected benefit of increased difficulty in disassembly.  

Regarding claim 12, the combination makes obvious A retrofit barricade system as in claim 11, wherein: said interior plate forms rectangular openings (rectangular slots taught c.3’l.48-49; Kent et al.) for passage and seating of matching portions of said bolt heads to secure said bolts from rotation; and said exterior plate forms countersink openings (Fig.5; Kent et al.) for receipt of said nuts, to shield said nuts from attack by potential unauthorized intruders.

Regarding claim 13, the combination makes obvious A retrofit barricade system as in claim 11, wherein: said custom drive engagement custom-located hole features formed in exterior facing portions of said nuts comprise three openings formed on an outside surface of said nuts; and said custom drive head comprises a corresponding pattern three-pin drive head (Fig.25 at least 3; Cordova et al.), custom fabricated to match with size, position, and number of said three openings.

Regarding claim 18, the combination makes obvious Methodology as in claim 14, wherein: said custom drive engagement features comprise custom-located hole (Fig. 25; Cordova et al.) features formed in exterior facing portions of the nuts; and said methodology further comprises providing a corresponding custom drive head with custom drive head pin (Fig. 25; Cordova et al.)  features which correspond with the custom-located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal therefrom, so that said controlled access door barricade system is hardened against forced entry by an unauthorized person outside the secured associated room who does not have the corresponding custom drive head for said nuts with custom drive engagement features.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677